Exhibit Knight Inc. Unaudited Pro Forma Condensed Consolidated Financial Statements The following unaudited pro forma condensed consolidated financial statements of Knight Inc. (the “Company”) are presented to give effect to the sale of an 80% ownership interest (the “sale”) in our Natural Gas Pipeline Company of America business segment, consisting of MidCon Corp. and its subsidiaries and Kinder Morgan Illinois Pipeline LLC, which together are referred to as “MidCon” in this report and which are each our wholly owned subsidiaries, to Myria Acquisition Inc. (“Myria”), which was completed on February 15, 2008. Myria is comprised of a syndicate of investors led by Babcock and Brown, an international investment and specialized fund and asset management group. On May 30, 2007, all of our outstanding common stock was acquired by a group of investors including Richard D. Kinder, our Chairman and Chief Executive Officer.
